Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered January 3, 2012 in a breach of contract action. The order denied the motion of defendant for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from is unanimously modified on the law by granting that part of the motion of Bovis Lend Lease LMB, Inc. for summary judgment dismissing the second cause of action in the complaint and as modified the order is affirmed without costs.
Same memorandum as in Genesee/Wyoming YMCA v Bovis Lend Lease LMB, Inc., 98 AD3d 1242 [2012]). Present — Scudder, PJ., Smith, Centra, Fahey and Peradotto, JJ.